Exhibit 10.6

MORTGAGE

 

MORTGAGOR:

   LENDER:

JMS Holdings, LLC

3500 Main Street, Suite 300

Coon Rapids, MN 55448

  

The Economic Development Authority

in and for the City of Coon Rapids

11155 Robinson Drive

Coon Rapids, MN 55433

This Mortgage (“Security Instrument”) is given on December 7, 2010, by the
Mortgagor indicated above (“Mortgagor”), a Minnesota limited liability company
to The Economic Development Authority in and for the City of Coon Rapids, a
public body corporate and politic under the laws of the State of Minnesota
(“Lender”). Mortgagor owes Lender the principal sum of One Hundred Three
Thousand and 00/100 Dollars ($103,000.00), evidenced by a Promissory Note
(“Note”) of Mortgagor to Lender herewith the following terms:

 

Interest
Rate

   Principal Amount/
Credit Limit    Funding
Agreement Date    Maturity
Date

Months 1 – 60 at 2.5%

            $103,000.00       December 1, 2020

Months 61 – 80 at 5.0%

        

Months 81 – 100 at 7.0%

        

Months 101 – 120 at 9.0%

        

 

1



--------------------------------------------------------------------------------

This Security Instrument secures to Lender: (a) the repayment of the debt
evidenced by the Note, with interest, and all renewals, extensions and
modifications of the Note; (b) the payment of all other sums, with interest,
advanced under this Mortgage to protect the security of this Security
Instrument; and (c) the performance of Mortgagor’s covenants and agreements
under this Security Instrument and the Note. For this purpose, Mortgagor does
hereby mortgage, grant and convey to Lender, with power of sale, the following
described property located in Anoka County, Minnesota:

TRACT B R.L.S. NO 86

which has a street address of 8500 Evergreen Boulevard NW, Coon Rapids, MN
55433.

TOGETHER WITH all the improvements now or hereafter erected on the property, and
all easements, appurtenances, and fixtures now or hereafter a part of the
property. All replacements and additions shall also be covered by this Security
Instrument. All of the foregoing is referred to in this Security Instrument as
the “Property”.

The Mortgagor and Lender further covenant and agree as follows:

1. MORTGAGOR’S OWNERSHIP. Mortgagor is lawfully seized of the Property and the
estate hereby conveyed and has the right to mortgage, grant and convey the
Property and warrants that the Property is unencumbered, except for encumbrances
of record and those other encumbrances identified on the attached Exhibit A (the
“Permitted Encumbrances”). Mortgagor warrants and will defend generally the
title to the Property against all claims and demands, subject to any Permitted
Encumbrances.

2. PAYMENT OF PRINCIPAL AND INTEREST; PREPAYMENT AND LATE CHARGES. Mortgagor
shall cause Biovest International, Inc. (“the Borrower”) to promptly pay when
due the principal and interest on the debt evidenced by the Note and any
prepayment and late charges due under the Note or shall pay such amounts within
ten (10) business days of written notice that such amounts remain unpaid by
Borrower. The failure of Mortgagor to do so shall be a default under this
Mortgage and Mortgagor shall have all cure rights and rights to written notice
of default in accordance with the terms of the Loan Agreement herewith between
Mortgagor and Lender.

3. TAXES AND INSURANCE. Mortgagor shall cause Borrower to pay on the day
payments are due until the Note is paid in full: (a) yearly taxes and
assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if
any; (c) yearly hazard or property insurance premiums; and (d) yearly flood
insurance premiums, if any.

4. APPLICATION OF PAYMENTS. Unless applicable law provides otherwise, all
payments received by Lender shall be applied: first, to any prepayment charges
due under the Note; second, to late payment charges; third, to amounts payable
under paragraph 3, along with any other expenses; fourth, to interest due; and
last, to principal due, or, in any other order as determined by Lender, in
Lender’s sole discretion.

 

2



--------------------------------------------------------------------------------

5. CHARGES, LIENS. Mortgagor shall cause Borrower to pay all taxes, assessments,
charges, fines and impositions attributable to the Property which may attain
priority over this Security Instrument, and leasehold payments or ground rents,
if any.

6. HAZARD OR PROPERTY INSURANCE. Mortgagor shall cause Borrower to keep the
improvements now existing or hereafter erected on the Property insured against
loss by fire, hazards included within the term “special perils” and any other
hazards for which Lender reasonably requires insurance as of the date of this
Mortgage. This insurance shall be maintained in the following amounts and for
period that this Mortgage remains in force: $1,000,000 commercial general
liability insurance and 100% full replacement cost on all buildings and related
improvements at the Property. If Borrower fails to maintain the coverage
described above, Lender may, at Lender’s option, obtain coverage to protect
Lender’s rights in the Property in accordance with paragraph 8.

All insurance policies and renewals shall be acceptable to Lender and shall
include a standard mortgagee clause. Lender shall have the right to hold the
policies and renewals. If Lender requires, Mortgagor shall cause Borrower to
promptly give to Lender all receipts of paid premiums and renewal notices. In
the event of loss, Mortgagor shall give prompt notice to the insurance carrier
and Lender. Lender may make proof of loss if not made promptly by Mortgagor.

Until the indebtedness secured by the mortgage of the First Secured Lender has
been paid in full, the Lender hereunder shall have no right or claim in or to
the insurance proceeds. To the extent there are insurance proceeds available
after the lien of the mortgage of the First Secured Lender has been satisfied,
the insurance proceeds shall be applied to the sums secured by this Security
Instrument, whether or not then due, with any excess paid to Mortgagor.

Any application of proceeds to principal shall not extend or postpone the due
date of the payments referred to in paragraphs 2 and 3 or change the amount of
the payments. If under paragraph 20 the Property is acquired by Lender,
Mortgagor’s right to any insurance policies and proceeds resulting from damage
to the Property prior to the acquisition shall pass to Lender to the extent of
the sums secured by this Security Instrument immediately prior to the
acquisition.

7. PRESERVATION, MAINTENANCE AND PROTECTION OF THE PROPERTY; LOAN APPLICATION;
LEASEHOLD. Other than approved improvements, Mortgagor shall not destroy,
damage, or impair the Property, allow the Property to deteriorate, or commit
waste on the Property. Mortgagor shall be in default if any forfeiture action or
proceeding, whether civil or criminal, is begun that in Lender’s good faith
judgment could result in forfeiture of the Property or otherwise materially
impair the lien created by this Security Instrument or Lender’s security
interest. Mortgagor may cure such a default and reinstate, as provided in
paragraph 17 by causing the action or proceeding to be dismissed with a ruling
that, in Lender’s good faith determination, precludes forfeiture of the
Mortgagor’s interest in the Property or other material impairment of the lien
created by this Security Instrument or Lender’s security interest.

 

3



--------------------------------------------------------------------------------

8. PROTECTION OF LENDER’S RIGHTS IN THE PROPERTY. If Mortgagor fails to perform
the covenants and agreements contained in this Security Instrument, or there is
a legal proceeding that may significantly affect Lender’s rights in the Property
(such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or
to enforce laws or regulations), then upon reasonable advance notice to
Mortgagor, Lender may do and pay for whatever is necessary to protect the value
of the Property and Lender’s rights in the Property. Lender’s actions may
include paying any sums secured by a lien which has priority over this Security
Instrument, appearing in court, paying reasonable attorneys’ fees and entering
on the Property to make repairs. Although Lender may take action under this
paragraph 8, Lender does not have to do so.

Any amounts distributed by Lender under this paragraph 8 shall become additional
debt of Mortgagor secured by this Security Instrument. Unless Lender agrees to
other terms of payment, these amounts shall bear interest from the date of
disbursement at the Note rate and shall be payable, with interest, upon notice
from Lender to Mortgagor requesting payment.

9. INSPECTION. Lender or its agent may make reasonable entries upon and
inspections of the Property. Lender shall give Mortgagor notice at least 24
hours prior to an inspection specifying reasonable cause for the inspection.
Notice requirements are deemed waived in the event of an emergency entry and
inspection.

10. CONDEMNATION. The proceeds of any award or claim for damages, direct or
consequential, in connection with any condemnation or other taking of any part
of the Property, or for conveyance in lieu of condemnation, are hereby assigned
and shall be paid to Lender, after the lien of the mortgage in favor of the
First Secured Lender is satisfied in full.

Unless Lender otherwise agrees in writing, any application of proceeds to
principal shall not extend or postpone the due date of the payments referred to
in paragraphs 2 and 3 or change the amount of such payments.

11. MORTGAGOR NOT RELEASED; FORBEARANCE BY LENDER NOT A WAIVER. Extension of the
time for payments or modification of amortization of the sums secured by this
Security Instrument granted by Lender to any successor in interest of Mortgagor
shall not operate to release the liability of the original Mortgagor or
Mortgagor’s successors in interest. Lender shall not be required to commence
proceedings against any successor in interest or refuse to extend time for
payment or otherwise modify amortization of the sums secured by this Security
Instrument by reason of any demand made by the original Mortgagor or Mortgagor’s
successors in interest. Any forbearance by Lender in exercising any right or
remedy shall not be a waiver of or preclude the exercise of any right or remedy.

12. SUCCESSORS AND ASSIGNS BOUND; JOINT AND SEVERAL LIABILITY; CO-SIGNERS. The
covenants and agreements of this Security Instrument shall bind and benefit the
successors and assigns of Lender and Mortgagor, subject to the provisions of
paragraph 18. Mortgagor’s covenants and agreements shall be joint and several.
Any Mortgagor who co-signs this Security Instrument but does not execute the
Note: (a) is co-signing this Security Instrument only to mortgage, grant and
convey that Mortgagor’s interest in the Property under the terms of this
Security Instrument; (b) is not personally obligated to pay the sums secured by
this Security Instrument; and (c) agrees that Lender and any other Mortgagor or
mortgagor may agree to extend, modify, forbear or make any accommodations with
regard to the terms of this Security Instrument or the Note without that
Mortgagor’s consent.

 

4



--------------------------------------------------------------------------------

13. NOTICES. Any notice to Mortgagor provided for in this Security Instrument
shall be given by delivering it or by mailing it by first class mail unless
applicable law requires use of another method. The notice shall be directed to
JMS Holdings, LLC, 3200 Main Street NW, Suite 300 Coon Rapids, MN 55448 or any
other address Mortgagor designates by notice to Lender. Any notice to Lender
shall be given by first class mail to Lender’s address stated herein or any
other address Lender designates by notice to Mortgagor. Any notice provided for
in this Security Instrument shall be deemed to have been given to Mortgagor or
Lender when sent as provided in this paragraph.

14. GOVERNING LAW; SEVERABILITY. This Security Instrument shall be governed by
the law of the jurisdiction in which the Property is located. In the event that
any provision or clause of this Security Instrument or the Note conflicts with
applicable law, such conflict shall not affect other provisions of this Security
Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note
are declared to be severable.

15. MORTGAGOR’S COPY. Mortgagor shall be given one conformed copy of the Note
and of this Security Instrument.

16. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN MORTGAGOR. If all or
any part of the Property or an ownership interest in it is sold or transferred
without Lender’s prior written consent, Lender may, at its option, require
immediate payment in full of all sums secured by this Security Instrument.
Notwithstanding the foregoing, Mortgagor shall have the right with written
notice to Lender without being in default under this mortgage, to lease the
Property and to sell, convey or transfer ownership interest in Borrower,
provided that JMS Holdings, LLC retains at least a 51% ownership interest in the
Mortgagor. However, this option shall not be exercised by Lender if exercise is
prohibited by federal law as of the date of this Security Instrument.

If Lender exercises this option, Lender shall give Mortgagor and Mortgagor
notice of acceleration. The notice shall provide a period of not less than 30
days from the date the notice is delivered or mailed within which Mortgagor must
pay all sums secured by this Security Instrument. If Mortgagor fails to pay
these sums prior to the expiration of this period, Lender may invoke any
remedies permitted by this Security Instrument without further notice or demand
on Mortgagor.

17. MORTGAGOR’S RIGHT TO REINSTATE. If Mortgagor meets certain conditions,
Mortgagor shall have the right to have enforcement of this Security Instrument
discontinued at any time prior to the earlier of: (a) five days (or such other
period as applicable law may specify for reinstatement) before sale of Property
pursuant to any power of sale contained in this Security Instrument; or
(b) entry of a judgment enforcing this Security Instrument. Those conditions are
that Mortgagor: (a) pays Lender all sums which then would be due under this
Security Instrument and the Note as if no acceleration had occurred; (b) cures
any default of any other covenants or agreements; (c) pays all expenses incurred
in enforcing this Security Instrument, including, but not limited to, reasonable
attorneys’ fees; and (d) takes such action as Lender may reasonably require to
assure that the lien of this Security Instrument, Lender’s rights in the
Property and Mortgagor’s and Mortgagor’s obligation to pay the sums secured by
this Security Instrument shall continue unchanged. Upon reinstatement by
Mortgagor or Mortgagor, this Security Instrument and the obligations secured
hereby shall remain fully effective as if no acceleration had occurred. However,
this right to reinstate shall not apply in the case of the acceleration under
paragraph 16.

 

5



--------------------------------------------------------------------------------

18. SALE OF NOTE; CHANGE OF LOAN SERVICER. The Note or a partial interest in the
Note (together with this Security Instrument) may be sold one or more times with
prior notice to Mortgagor. A sale may result in a change in the entity (known as
the “Loan Servicer”) that collects monthly payments due under the Note and this
Security Instrument. There also may be one or more changes of the Loan Servicer
unrelated to a sale of the Note. If there is a change of the Loan Servicer,
Mortgagor will be given written notice of the change in accordance with
paragraph 13 above and applicable law. The notice will state the name and
address of the new Loan Servicer and the address to which payments should be
made. The notice will also contain any other information required by applicable
law.

19. HAZARDOUS SUBSTANCES. Mortgagor shall not cause or permit the presence, use,
disposal, storage, or release of any Hazardous Substances on or in the Property.
Mortgagor shall not do, nor allow anyone else to do, anything affecting the
Property that is in violation of any Environmental Law. The preceding two
sentences shall not apply to the presence, use, or storage on the Property of
small quantities of Hazardous Substances that are generally recognized to be
appropriate to normal residential uses and to maintenance of the Property.

Mortgagor shall promptly give Lender written notice of any investigation, claim,
demand, lawsuit or other action by any governmental or regulatory agency or
private party involving the Property and any Hazardous Substance or
Environmental Law of which Mortgagor has actual knowledge. If Mortgagor learns,
or is notified by any governmental or regulatory authority, that any removal or
other remediation of any Hazardous Substance affecting the Property is
necessary, Mortgagor shall promptly take all necessary remedial actions in
accordance with Environmental Law.

As used in this paragraph 19, “Hazardous Substances” are those substances
defined as toxic or hazardous substances by Environmental Law and the following
substances: gasoline, kerosene, other flammable or toxic petroleum products,
toxic pesticides and herbicides, volatile solvents, materials containing
asbestos or formaldehyde, and radioactive materials. As used in this paragraph
19, “Environmental Law” means federal laws and laws of the jurisdiction where
the Property is located that relate to health, safety or environmental
protection.

 

6



--------------------------------------------------------------------------------

20. ACCELERATION; REMEDIES. Lender shall give notice to Mortgagor prior to
acceleration following breach of any covenant or agreement in this Security
Instrument (but not prior to acceleration under paragraph 16 unless applicable
law provides otherwise) and any notice of a default by Borrower under the Loan
Agreement, Note or any other document executed by Borrower in connection with
this Security Instrument. The notice shall specify: (a) the default; (b) the
action required to cure the default; (c) a date, not less than 30 days from the
date the notice is given to Mortgagor, by which the default must be cured; and
(d) that failure to cure the default on or before the date specified in the
notice may result in acceleration of the sums secured by this Security
Instrument and sale of the Property. The notice shall further inform Mortgagor
of the right to reinstate after acceleration and the right to bring a court
action to assert the non-existence of a default or any other defense of
Mortgagor to acceleration and sale. If the default is not cured on or before the
date specified in the notice, Lender, at its option, may require immediate
payment in full of all sums secured by this Security Instrument without further
demand and may invoke the power of sale and any other remedies permitted by
applicable law. Lender shall be entitled to collect all reasonable expenses
incurred in pursuing the remedies provided in this paragraph 20, including, but
not limited to, reasonable attorneys’ fees.

If Lender invokes the power of sale, Lender shall cause a copy of a notice of
sale to be served upon Mortgagor. Lender shall publish a notice of sale, and the
Property shall be sold at public auction in the manner prescribed by applicable
law. Lender or its designee may purchase the Property at any sale. The proceeds
of the sale shall be applied in the following order: (a) to all expenses of
sale, including, but not limited to, reasonable attorneys’ fees; (b) to all sums
secured by this Security Instrument; and (c) any excess to the person or persons
legally entitled to it.

21. RELEASE. Upon payment of all sums secured by this Security Instrument,
Lender shall discharge this Security Instrument without charge to Mortgagor.
Mortgagor shall pay any recordation costs.

22. MORTGAGE. THIS MORTGAGE SECURES AN OBLIGATION FOR THE CONSTRUCTION OF AN
IMPROVEMENT ON LAND AND IS A PERMANENT FINANCING MORTGAGE. Any materials,
equipment or supplies used or intended for use in the construction, development
or operation of the Property, whether stored on or off the Property, shall also
be subject to the lien of this Mortgage.

23. SUBORDINATION. The indebtedness evidenced or secured hereby and all liens
securing such indebtedness are expressly subordinated in all respects to all
indebtedness in favor of Central Bank, a Minnesota financial corporation (the
“First Secured Lender”) whose address is 3585 124th Ave NW, Coon Rapids, MN
55433, until such indebtedness is paid in full and the lien of the mortgage
securing such indebtedness in favor of the First Secured Lender has been
satisfied.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has caused these presents to be executed as of
the date first above written.

 

JMS HOLDINGS, LLC

By:

 

/s/ James M. Stanton

  James M. Stanton

Its:

 

Chief Manager

 

8



--------------------------------------------------------------------------------

STATE OF MINNESOTA

     )            )       ss.

COUNTY OF ANOKA

     )      

The foregoing instrument was acknowledged before me this 12th day of January,
2011, by James M. Stanton, the Chief Manager, for JMS Holdings, LLC, a Minnesota
limited liability company, on behalf of the limited liability company.

 

/s/ Kim McFarlin

Notary Public

 

This instrument was drafted by:

 

David Brodie, Assistant City Attorney

Coon Rapids City Attorneys Office

11155 Robinson Drive

Coon Rapids, MN 55433

763-767-6495

  

Tax statements for the real property described in this instrument should be sent
to:

 

MORTGAGOR:

 

JMS Holdings, LLC

3200 Main Street NW, Suite 300

Coon Rapids, MN 55448

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Permitted Encumbrances

 

10